Citation Nr: 1436465	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-43 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma, status post nephrectomy, claimed to be the result of exposure to herbicides.




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this claim in April 2013 for further development, including especially for a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's renal cell carcinoma (kidney cancer), particularly insofar as its posited relationship with his military service, namely, his alleged exposure to herbicides (Agent Orange).

At the time of that prior remand of this claim, the Veteran was being represented in this appeal by a private attorney, Maren Mellem.  In June 2013, however, so since, the Board received a letter from this attorney indicating she was withdrawing as the Veteran's representative in this appeal.  In February 2014, the Appeals Management Center (AMC) sent a letter to her explaining the procedures for withdrawing her representation of the Veteran pursuant to 38 C.F.R. § 20.608.  In response, she filed a formal motion in February 2014 to officially withdraw as representative - indicating her employment with the firm that she had represented the Veteran since had closed, in turn requiring her to find employment at another firm located in a different city.  In June 2013 and again in February 2014, she had sent the Veteran notice of this and of her consequent intent to withdraw as his representative in this appeal.  In February 2014 the Veteran sent written correspondence to the Board accepting this motion to withdraw and reserving the right to later designate a new representative, if he found it necessary.   Since there has been compliance with 38 C.F.R. § 20.608 (2013), the Board hereby grants Ms. Mellem's motion for withdrawal.  The Veteran has not designated another representative, thus apparently is proceeding on his own behalf, so pro se.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era, so it is presumed he was exposed to Agent Orange while there.

2.  He did not, however, have renal cell cancer during his service or within one year of his discharge from service, meaning by December 1971, certainly not to the required minimum compensable degree of at least 10-percent disabling, and renal cell cancer also is not one of the diseases presumptively associated with Agent Orange exposure in Vietnam; indeed, to the contrary, it has been specifically disassociated from said exposure.

3.  However, the evidence is in relative equipoise, meaning about evenly balanced for and against the claim, as concerning whether the Veteran's renal cell cancer is a result of his service, so it is as likely as not that it is.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's renal cell carcinoma was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, this claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations. Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

II. General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection - Including those Predicated on Exposure to Agent Orange in Vietnam

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  
But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Malignant (cancerous) tumors are chronic, per se, and therefore will be presumed to have been incurred in service if manifest to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii). 

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  This list of diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  As indicated, renal (i.e., kidney) cancer is not one of the conditions identified in § 3.309(e) as presumptively associated with exposure to Agent Orange, indeed, to the contrary, it is a condition specifically excluded from this presumption.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Whether Entitlement to Service Connection for Renal Cell Carcinoma, Status Post Nephrectomy, Claimed to be the Result of Exposure to Herbicides is Warranted


The Veteran's VA and private treatment records document a history of renal cancer and resulting need for removal of his right kidney (right nephrectomy) in November 2007.  So there is no disputing he has this alleged condition and, therefore, satisfies the first and indeed perhaps most fundamental requirement of his claim - that is, have proof he has this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether this condition is attributable to his military service - including, in particular, to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

His service personnel records (SPRs) confirm he served in Vietnam from July 1969 to July 1970, so it is presumed that he was exposed to herbicides while there.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, as already mentioned, renal cancer is not one of the diseases associated with herbicide exposure for purposes of presumptive service connection.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  And as there is no indication his renal cancer initially manifested within the required one year of his discharge from service, meaning by December 1970, certainly not to the prescribed minimum compensable degree of at least 10-percent disabling, he also is not entitled to presumptive service connection under the alternative provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

But even though he is not entitled to presumptive service connection, the Veteran's claim still must be reviewed to determine whether service connection is established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

In support of his claim, he submitted medical opinion letters from his treating physicians, including a VA physician and two private physicians, concerning the etiology of his renal cancer.  Dr. M. H., Chief of Urology at the James A. Haley Veterans' Hospital and one of the Veteran's physicians, opined in a September 2010 letter that "taking into account that (the Veteran) is a non-smoker, has no family history of kidney cancer and his exposure to Agent Orange during his military service in Vietnam, it is as likely as not that (his) exposure to Agent Orange resulted in the development of kidney cancer."  Additionally, in an April 2010 letter, Dr. D. J., the physician who performed the right kidney nephrectomy, stated "it is not unreasonable to recognize" that Agent Orange exposure "should be considered a primary cause" of the renal cancer.  Furthermore, Dr. S. M., another of the Veteran's physicians, noted in an October 2010 letter that "in the absence of a personal smoking history, a family history of renal cancer, or chronic exposure to known hazardous chemicals, I cannot exclude the possibility that Agent Orange exposure is the cause" of the Veteran's renal cancer.

As already alluded to, the Board remanded this claim in April 2013 for additional medical comment concerning the etiology of the Veteran's renal cancer, including especially insofar as whether it is the result of exposure to Agent Orange.  When responding in October 2013, the VA compensation examiner opined that this was a less likely than not probability.  Based on a review of the entire physician letters and claims file, this examiner stated that, per the Secretary of VA, renal cell carcinoma is not a presumptive disease associated with Agent Orange exposure and that the mainstream medical literature does not support the claim that Agent Orange exposure causes renal cancer.


Consequently, there is disagreement amongst those who have commented concerning whether the Veteran's kidney cancer is attributable to his presumed exposure to Agent Orange during his military service.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology; instead, this posited correlation need only be an "as likely as not" possibility.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, Dr. S.M.'s speculative opinion does not constitute probative medical evidence.  However, Drs. M.H. and D.J. both concluded that it was as likely as not that exposure to Agent Orange had led to the development of the Veteran's renal cancer.  These two treating physicians' favorable opinions were supported by rationale, specifically ruling out other possible factors that instead could have caused this cancer.  In addition, Drs. M.H. and D.J. based their opinions on their long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

The conversely unfavorable October 2013 VA opinion was also in comparison supported by rationale, namely, that renal cancer not only is not a disease presumptively associated with Agent Orange exposure but also that the mainstream medical literature does not support the claim that Agent Orange exposure causes renal cancer.  Significantly, however, unlike Drs. M.H. and D.J., the VA examiner failed to discuss or explain what other factors alternatively could have caused the Veteran's cancer or why it otherwise is not related or attributable to his military service.

There additionally was not specification of any of the mainstream medical literature (meaning specific cites to) not supporting the posited correlation between this Veteran's presumed exposure to Agent Orange and later development of renal cancer.

The examiner who performed the October 2013 VA examination and the Veteran's two treating physicians are competent medical authorities who had access to the pertinent facts at issue in this case, that is, the Veteran's history of Agent Orange exposure in service.  The Board regards the opinions of the VA examiner and the Veteran's treating physicians sufficient to place the evidence in relative equipoise on the determinative nexus issue regarding the cause of the Veteran's claimed renal cancer in terms of whether it is related or attributable to his military service.  So with resolution of this reasonable doubt in the Veteran's favor, the Board concludes that the evidence is at least in relative equipoise with regard to his claim of entitlement to service connection for renal cancer.  And, as explained, in this circumstance this reasonable doubt is resolved in his favor and his claim granted.


ORDER

The claim of entitlement to service connection for renal cell carcinoma, status post nephrectomy, alleged to be the result of exposure to herbicides, is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


